        Case 2:21-cv-00685-CG-SMV Document 1 Filed 07/26/21 Page 1 of 7




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                                      21-685
                                                                      Civ. No. _________

$52,915.00 IN UNITED S TATES CURRENCY,

                Defendant-in-rem.


                   VERIFIED COMPLAINT FOR FORFEITURE IN REM

        Plaintiff, United States of America, brings this complaint in accordance with Supplemental

Rule G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims and Asset

Forfeiture Actions, and alleges as follows:

                                     NATURE OF THE ACTION

        1.      This is a civil action to forfeit and condemn to the use and benefit of the United

States of America property involved in violations of the Controlled Substances Act that is subject

to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

                                        DEFENDANT IN REM

        2.      The defendant in rem consists of the following:

                    i. Fifty-two Thousand Nine Hundred Fifteen Dollars ($52,915.00) in

                        United States Currency (hereafter referred to as “Defendant Currency”).

        3.      Defendant Currency was seized by the U.S. Drug Enforcement Administration on

January 15, 2021, in the District of New Mexico.

        4.      Defendant Currency is now, and during the pendency of this action will be, in the

jurisdiction of this Court.


                                                   1
        Case 2:21-cv-00685-CG-SMV Document 1 Filed 07/26/21 Page 2 of 7




                                     JURISDICTION AND VENUE

        5.      The United States District Court for the District of New Mexico has subject matter

jurisdiction under 28 U.S.C. §§ 1345, 1355(a) and 1356.

        6.      Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C.

§§ 1355 and 1395, as acts or omissions giving rise to the forfeiture took place in this district and

the property is found in this district. Upon the filing of this complaint, Defendant Currency will

be arrested by execution of a Warrant for Arrest In Rem in the District of New Mexico.

                                                FACTS

        1.      On December 3, 2020, Lea County Sheriff’s Office (“LCSO”) deputies were

dispatched to 609 E. Humble, Hobbs, New Mexico, in reference to a stolen Polaris Ranger (a

Utility Terrain Vehicle (UTV)). LCSO deputies confirmed the Polaris Ranger was present at the

residence and confirmed it to be stolen.

        2.      Soon thereafter, LCSO deputies located Gabriel Miller and another male in the

backyard of the residence. They also located a 2015 gold Cadillac Escalade in the backyard with

a white enclosed trailer attached to it.

        3.      LCSO deputies confirmed that the white enclosed trailer attached to the Cadillac

Escalade was stolen. They also determined that the Escalade pulling the stolen trailer was owned

by Gabriel Miller.

        4.      LCSO deputies secured the residence and vehicle. They then approached Miller

and advised him of his Miranda rights. Miller chose to waive his rights and speak with deputies,

whereafter he admitted that he was the owner of the Gold Escalade.




                                                  2
        Case 2:21-cv-00685-CG-SMV Document 1 Filed 07/26/21 Page 3 of 7




       5.      While speaking with LCSO Deputy Sheriff S. Ibarra, Miller admitted to having

“bud” inside the vehicle. Deputy Ibarra asked Miller if he had “weed” in the vehicle, to which

Miller replied “yea.” Miller explained that, in fact, he had pounds of marijuana in the vehicle.

       6.      Miller explained that he owned a wholesale cannabidiol (“CBD”) business. Deputy

Ibarra asked Miller if he had the necessary license (“card”) to distribute marijuana in New Mexico.

Miller did not respond.

       7.      Deputy Ibarra authored a state search warrant to search the vehicle, which was

signed. He then searched Miller’s vehicle and located a brown bag containing a large amount of

currency on the floorboard behind the central console of the vehicle, right next to a red bag

containing multiple bags of a green, leafy substance.

       8.      Deputy Ibarra spoke with Miller concerning the currency, and Miller claimed the

currency was procured during the sale of his CBD business. Miller further claimed that he was

transporting the currency so that he could purchase a vehicle. He argued that the green, leafy

substance in his vehicle was not marijuana, but rather, CBD products.

       9.      Deputy Ibarra contacted the New Mexico Department of Health Marijuana Card

Law Enforcement Hotline (“the Hotline”) to ascertain whether Miller had a marijuana card that

allowed him legally to distribute marijuana products. The Hotline stated that Miller did not.

       10.     In total, Deputy Ibarra seized eleven bags of a green, leafy substance from Miller,

in addition to Defendant Currency. The bags were individually weighed and cataloged as Item

One through Item Eleven.

       11.     On December 21, 2021, Deputy Ibarra received marijuana and hemp testing kits

from Drug Enforcement Administration (“DEA”) Special Agent M. Noel. With the assistance of

LCSO Evidence Custodian N. Dominguez, Deputy Ibarra performed tests on two of the eleven


                                                 3
        Case 2:21-cv-00685-CG-SMV Document 1 Filed 07/26/21 Page 4 of 7




seized bags, which he chose at random. These bags – marked Item 3 and Item 10 - each contained

a green, leafy substance.

       12.     Deputy Ibarra tested Item 3 and Item 10. Both Item 3 and Item 10 returned positive

presumptive tests for drug hemp and marijuana.

       13.     On January 21, 2021, DEA SAs Noel and J. Topp assumed custody of the eleven

bags of suspected marijuana, designated Item One though Item Eleven. The suspected marijuana

had an approximate gross weight of 5.7 kilograms and approximate net weight of 4.9 kilograms.

The DEA SAs forwarded the evidence to a DEA laboratory for further testing.

       14.     DEA SAs Noel and Topp also seized Defendant Currency pursuant to a federal

seizure warrant. On January 22, 2021, DEA SAs Noel and Topp performed a count of Defendant

Currency at Citizens Bank of Las Cruces, where it was determined that Defendant Currency

consisted of $52,915.00 USD.

       15.     On March 4, 2021, the DEA South Central Laboratory in Dallas, Texas, performed

an analysis of the eleven bags of green, leafy substance. According to DEA South Central

Laboratory Associate Laboratory Director B. Vasquez, the DEA South Central Laboratory

employs a testing methodology that considers a 1% level of tetrahydrocannabinol (“THC”) in a

marijuana exhibit as a “positive” result for marijuana, which is considerably higher than the legal

level of 0.3%. If a marijuana exhibit is analyzed and a report is issued, the results can be either

marijuana (meaning that the THC is above 1% in each of the units) or inconclusive (it is under

1%).

       16.     Analysts selected nine of the eleven bags for analysis, and eight of the nine returned

positive results for marijuana. During the examination, analysts used the 4-AP color test, gas




                                                 4
        Case 2:21-cv-00685-CG-SMV Document 1 Filed 07/26/21 Page 5 of 7




chromatography/mass spectrometry, and macro/microscopic examination of plant material to

reach their conclusions.

                                    FIRST CLAIM FOR RELIEF


       17.     The United States incorporates by reference the allegations in paragraphs 1

through 16 as though fully set forth.

       18.     Title 21, United States Code, Section 881(a)(6) subjects to forfeiture “[a]ll

moneys, negotiable instruments, securities, or other things of value furnished or intended to be

furnished by any person in exchange for a controlled substance or listed chemical in violation of

this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of this

subchapter.”

       19.     Defendant Currency was furnished, or intended to be furnished, in exchange for a

controlled substance, or constitutes proceeds traceable to such an exchange, or was used or

intended to be used to facilitate a violation of the Controlled Substances Act and is thus subject

to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6).

       WHEREFORE: Plaintiff seeks arrest of Defendant Currency and forfeiture of same to

Plaintiff, determination of the validity and priority of claims of the Claimants and any Unknown

Claimants to the Defendant Currency, costs and expenses of seizure and of this proceeding, and

other proper relief.




                                                  5
Case 2:21-cv-00685-CG-SMV Document 1 Filed 07/26/21 Page 6 of 7
        Case 2:21-cv-00685-CG-SMV Document 1 Filed 07/26/21 Page 7 of 7




                                 28 U.S.C. § 1746 DECLARATION



       I am a Special Agent with the U.S. Drug Enforcement Admnistration who has read the

contents of the Complaint for Forfeiture In Rem to which this Declaration is attached; and the

statements contained in the complaint are true to the best of my knowledge and belief.

       I declare under penalty of perjury and the laws of the United States of America that this

Declaration is true and correct, except as to matters stated on information and belief, and as to

those matters I believe them to be true.


       Dated:     7-26-2021                   ____________________________________
                                              Mitchell Noel, Special Agent
                                              U.S. Drug Enforcement Administration




                                                 7
